Citation Nr: 0911416	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension, to include as secondary to 
diabetes mellitus, type II.

3.  Entitlement to an increased rating in excess of 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 
1974, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and December 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In a December 2008 written statement, the Veteran's attorney 
raised the issue of entitlement to an earlier effective date 
for the grant of service connection for his diabetes 
mellitus, type II.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran requested a hearing before the Board pertaining 
to his claim to reopen a previously denied claim of 
entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II, as 
indicated on the March 2006 VA Form 9.  The Veteran retained 
an attorney in December 2008.  The attorney is accredited 
with the Board of Veterans' of Appeals.  The hearing was 
scheduled in January 2009 for March 3, 2009.  The Veteran's 
attorney was not provided notice of the hearing and both (the 
Veteran and his attorney) failed to appear at the hearing.

Under applicable regulation, a hearing on appeal will be 
granted if a Veteran, or his representative, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2008).  
Because failure to afford the Veteran the requested hearing 
would constitute a denial of due process and result in any 
Board decision being vacated, 38 C.F.R. § 20.904(a) (2008), 
this matter must be addressed before the Board promulgates a 
decision.  The Board finds that failure to notify the 
attorney of the hearing constitutes "good cause" pursuant 
to 38 C.F.R. § 20.704(d) for their failure to appear at the 
hearing.  Therefore, this issue must be remanded to afford 
the Veteran and his attorney the opportunity to appear at 
such a hearing following all appropriate procedures.

As a procedural matter, the Board observes that entitlement 
to an increased rating in excess of 20 percent for diabetes 
mellitus, type II and entitlement to service connection for 
PTSD were denied in a May 2005 rating decision.  The record 
indicates that the Veteran did not appeal these issues in his 
March 2006 VA Form 9.  The Veteran filed a new claim for an 
increased rating in excess of 20 percent for diabetes 
mellitus, type II and a claim reopen entitlement to service 
connection for PTSD in July 2007.  The Agency of Original 
Jurisdiction ("AOJ") issued a Statement of the Case 
("SOC") prior to the filing of a December 2008 Notice of 
Disagreement ("NOD").  The issuance of the SOC was 
improper, and the Veteran has not been provided with adequate 
notice of his right to file a substantive appeal.  Since the 
AOJ has failed to properly respond to the Veteran's NOD filed 
in December 2008, a remand is required for to afford the 
Veteran "due process of law" and cure the procedural 
defect.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the matter is remanded to the RO/AOJ for the 
issuance of an SOC.  

Additionally, for a claim to reopen a previously denied claim 
for service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element(s) of service connection found to be unsubstantiated 
in the previous denial.  The failure to provide this notice 
prior to the adjudication of a Veteran's claim generally 
constitutes prejudicial error by VA.  The Veteran must also 
be notified of what constitutes both "new" and "material" 
evidence to reopen the previously denied claim.   See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Veteran has not received a notice letter explaining that 
new and material evidence must be submitted to reopen his 
previously denied claim of service connection for PTSD, nor 
one describing the basis of the previous denial of the 
Veteran's claim or informing him of what constitutes "new" 
and "material" evidence.  Therefore, the instant case must 
be remanded for proper notice under VCAA.

Moreover, the U.S. Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peak, 22 Vet App. 37 (2008), 
held that section 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The Veteran was not provided with a VCAA notice letter that 
complies with the notice requirements outlined in Vasquez for 
his claim of entitlement to an increased rating in excess of 
20 percent for diabetes mellitus, type II.  On remand, the RO 
should ensure that content-complying VCAA notice has been 
provided for this issue.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to what constitutes new 
and material evidence to reopen his 
previously denied claim of entitlement to 
service connection for PTSD pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Such notice letter should describe the 
basis of the previous denial of the 
Veteran's service connection claim, as 
well as the evidence necessary to 
substantiate the element(s) of service 
connection found to be unsubstantiated in 
the previous denial.

With respect to the issue of an increased 
rating in excess of 20 percent for 
diabetes mellitus type II, the letter 
should also notify the Veteran that, to 
substantiate such a claim for an 
increased rating: 1) the Veteran must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
Veteran's employment and daily life; 2)  
if the diagnostic code under which the 
Veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the Veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on the Veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 3)  the Veteran must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and 4)  the notice must 
also provide examples of the types of 
medical and lay evidence that the Veteran 
may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation, as outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  After completion of the above 
development, the RO/AMC should 
readjudicate the issues of whether new 
and material evidence has been received 
to reopen a previously denied claim of 
entitlement to service connection for 
PTSD, and entitlement to an increased 
rating in excess of 20 percent for 
diabetes mellitus type II, in light of 
all the evidence and governing legal 
criteria.  If the determinations remain 
adverse to the Veteran, the Veteran and 
his attorney-representative must be 
provided with a Statement of the Case on 
the aforementioned issues.  The Veteran 
and his attorney-representative should be 
notified that if the Veteran wants to 
perfect an appeal, he has to submit a 
substantive appeal within 60 days from 
the date of the Statement of the Case.  
If, and only if, the Veteran completes 
his appeal by filing a timely substantive 
on the aforementioned issues should these 
claims be returned to the Board.

3.  Once the directives of paragraphs 1 
and 2 have been completed, to the extent 
possible, the RO should schedule the 
Veteran for a Travel Board hearing in 
accordance with applicable procedures.  
The Veteran and his attorney-
representative should be notified in 
writing of the time and place to report 
for the hearing.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







